Name: Commission Regulation (EEC) No 524/82 of 5 March 1982 amending for the third time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 82 Official Journal of the European Communities No L 63/7 COMMISSION REGULATION (EEC) No 524/82 of 5 March 1982 amending for the third time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 11 (8) thereof, Whereas the implementation of the consumption aid system in Greece has encountered difficulties of an administrative nature ; whereas therefore more time should be allowed in Greece for the submission of aid applications covering the first two months of the 1981 /82 marketing year ; Whereas Article 11 (3) of Regulation No 136/66/EEC provides that the Member States may recognize trade organizations for the purpose of involving them in the determination of the quantity of packaged olive oil which may be eligible for aid ; whereas, in order to ensure that the consumption aid system operates properly, the functions of these recognized trade orga ­ nizations should be defined ; whereas, in order that the aid functions may be properly carried out, provision should be made for the said organizations to have access to approved packaging undertakings and to their stock records ; Whereas Article 14 of Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 3138/81 (4), lays down the detailed rules concer ­ ning the security to be lodged when olive oil is put into free circulation ; whereas, in respect of inedible olive oil, the quantity for which the security is required is reduced according to the quality and origin of the oil ; whereas origin lampante olive oil produced during the 1981 /82 olive marketing year in Tunisia has a higher average level of acidity than found in previous marketing years ; whereas the quantity for which the security is to be provided should be adapted accordingly ; Regulation (EEC) No 3172/80 is hereby amended as follows : 1 . The first subparagraph of Article 9 ( 1 ) shall be replaced by the subparagraph as follows : ' 1 . Every application for aid shall relate to the total quantity of olive oil leaving the packaging plant during a given month. Each application shall be submitted at the latest by the end of the second month following the month to which it refers. In the case of Greece, however, applications for aid for November and December 1981 may be submitted by 15 March 1982 at the latest. Each application shall cover at least 15 tonnes.' 2. The following Article 12a shall be inserted : 'Article 12a 1 . Where Article 11 (3) of Regulation No 136/ 66/EEC is applied, the recognized trade organiza ­ tions shall , on the premises of the approved packa ­ ging undertaking indicated to them by the Member States, verify that stock records are kept pursuant to the provisions of Article 3 of this Regulation and ensure that data given in those stock records are exact. 2. For the purposes of the verifications referred to in paragraph 1 , the recognized trade organiza ­ tions shall have access to the approved packaging undertakings and to their stock records. The trade organizations shall, without delay, inform the Member State in question :  if they are not granted access to the packaging undertakings, or '  if they find in the course of the verifications : (a) irregularities in the stock records ; or (b) significant discrepancies between data in the stock records and data found during verifica ­ tion.' (') OJ No 172, 30. 9 . 1966, p. 3025/66 . 0 OJ No L 360, 31 . 12. 1980, p. 16. (3) OJ No L 331 , 9 . 12. 1980, p. 27. (4) OJ No L 312, 31 . 10 . 1981 , p. 69 . No L 63/8 Official Journal of the European Communities 6. 3 . 82 3 . Article 14 (2) (a) shall be replaced by the following :  in the case of Tunisia and Turkey, to 88 %,  in the case of Morocco, to 91 %,  in the case of other countries, to 97% of the total quantity to be imported Article 2 '(a) as regards olive oil falling within subheading 1 5.07 Alb) of the Common Customs Tariff originating in and transported directly from the following countries to the Community, the quantity in respect of which the security is to be lodged shall be equal : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels. 5 March 1982. For the Commission Poul DALSAGER Member of the Commission